Citation Nr: 0946048	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence was submitted to reopen the 
claim for service connection for paranoid schizophrenia with 
dementia, previously claimed as an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

A hearing was scheduled to be held before a Veterans Law 
Judge at this RO in March 2009.  However, the Veteran 
canceled the hearing. 


FINDINGS OF FACT

1.	In July 1994, the Veteran's claim for acquired psychiatric 
disorder was previously denied.  The Veteran was notified 
of this decision and of his appellate rights in August 
1994.  He did not timely appeal.

2.	The Veteran's claim for service connection for paranoid 
schizophrenia with dementia was previously denied by the 
RO in June 1999. The Veteran was notified of this decision 
and of his appellate rights that same month.  He did not 
timely appeal.

3.	Evidence received since the June 1999 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for paranoid schizophrenia with 
dementia.


CONCLUSION OF LAW

1.	The June 1999 RO decision denying the claim of service 
connection for paranoid schizophrenia with dementia is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)

2.	New and material evidence sufficient to reopen the claim 
for service connection for paranoid schizophrenia with 
dementia has not been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.  Specific to 
the request to reopen, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In May 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran with the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  This letter also explained to the 
Veteran why his claim for service connection was denied in 
June 1999.  See Kent, 20 Vet. App. 1 (2006).  

In addition, the May 2006 letter provided the Veteran with a 
notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letter postdated the initial 
adjudication, no prejudice is apparent.  

Regarding the duty to assist, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  To be clear, VA does not have a duty to provide 
the veteran a VA examination and/or an opinion if the claim 
is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).

New and Material Evidence and Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The July 1994 and June 1999 rating decisions denying service 
connection for a psychiatric disorder are final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The July 1994 and June 1999 rating decisions denied the 
Veteran's claim because the evidence did not establish that 
the Veteran's current psychiatric disorder was related to his 
military service. 

In a Notice of Disagreement, dated October 2007, the Veteran 
stated his mental problems stated during service on aboard 
the aircraft carrier Independence when he was mistreated by 
his senior petty officer.  The Veteran claims his senior 
petty officer intimidated him and caused him grief and 
emotional problems leading to hallucination and hearing 
voices. 

Military personnel record, dated September 1968, submitted by 
the Veteran reveals a lack of adequate performance.  An 
evaluation of the Veteran's performance stated he 
"[requires] constant supervision, he cannot be depended upon 
to timely accomplish tasks assigned to him nor safely 
participate in underway operations."  

Medical evidence submitted for this claim is limited to VA 
and private treatment records reporting treatment for mental 
problems since 1993.  The Veteran's VA treatment records are 
absent of any clear nexus opinion relating the Veteran's 
mental problems to his military service.  VA treatment record 
dated December 1993 indicates the Veteran and his wife 
reported that he "showed no evidence of psychiatric 
disorders until his mid-40's." 

Private treatment records include treatment records from the 
Parthenon Pavilion dated in October 1993.  The treatment 
records indicate this was the first instance the Veteran was 
admitted for a psychiatric condition and there was no 
significant psychiatric history.  The Veteran stated he 
believed his symptoms of depression developed during his work 
as a private investigator.  There is no indication that his 
disability is linked to service.

Private treatment records from the Middle Tennessee Mental 
Health Institute indicate the Veteran was diagnosed with 
schizophrenia disorder and was being treated with medication.  
While the Veteran's military history and experience was 
discussed with the examiner, there is no evidence that the 
Veteran's mental condition was caused or aggravated by his 
military service. 

Private treatment records from the Centerstone Clinic dated 
February 1998 to September 1998 indicate the Veteran was in 
jail for assaulting his wife.  The Veteran was treated for 
schizophrenia but there is no opinion relating his condition 
to his military service. 

Records from the Guidance Center from October 2001 to August 
2005 reveal the Veteran had been receiving treatment for 
schizophrenia and depression. However, there is no opinion 
that his mental condition is related to service. 

Private treatment records from the Bell Family Medical Clinic 
dated September 2004 to July 2005 were submitted by the 
Veteran for consideration. There is, however, no indication 
that the Veteran's mental condition is linked to his military 
service. 

Although the evidence is "new," in that the records were 
not previously seen, these numerous VA treatment records, 
private treatment records, the Veteran's statements, and 
military personnel records are not material since they are 
merely cumulative of medical evidence previously considered 
by the RO.  The evidence previously considered already 
established that the Veteran had mental problems, poor 
performance during his military career, and this "new" 
evidence fails to cure the defects presented by the previous 
decision, namely the lack of evidence that mental problems 
was incurred in service or causally related to service or 
that it was aggravated by service.  As such, the request to 
reopen is denied. 




ORDER

The request to reopen a claim of service connection for 
paranoid schizophrenia with dementia, previously claimed as 
acquired psychiatric disorder, previously claimed as an 
acquire psychiatric disorder, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


